Citation Nr: 0736300	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  99-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the November 13, 2003, rating decision, which 
assigned an effective date of August 12, 1996, for the grant 
of service connection for left ear hearing loss, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel





INTRODUCTION

The veteran had active service from November 1969 through 
November 1971, and from August 1972 through August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the issue of entitlement to service 
connection for arthritis of the left elbow, which was 
remanded in June 2006, is no longer before the Board as the 
May 2007 rating decision granted the benefit.


FINDINGS OF FACT

1. The veteran filed a claim for service connection for 
hearing loss on August 12, 1996.

2. The veteran's initial claim of entitlement to service 
connection for left ear hearing loss was denied by the RO in 
a rating decision dated September 8, 1997. 

3. The veteran appealed this claim and the November 13, 2003, 
rating decision granted service connection for left ear 
hearing loss, and assigned a noncompensable rating effective 
August 12, 1996, the date of the original claim.

4. The November 2003 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.





CONCLUSION OF LAW

The November 13, 2003, RO rating decision did not contain 
CUE. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the Board's June 2006 remand of this matter, the 
veteran clarified that he is claiming that the November 2003 
rating decision contained clear and unmistakable error (CUE) 
with regard to the effective date assigned.  See July 2006 
veteran statement.  A review of the record reveals that he, 
in essence, seeks entitlement to an effective date earlier 
than the currently assigned August 12, 1996, for service 
connection for left ear hearing loss.  He contends that the 
November 2003 rating decision, which granted the service 
connection, contained CUE and should be reversed on that 
basis, thus enabling the effective date of service connection 
to be the date of his discharge from service in 1976.  See 
December 2003 notice of disagreement and July 2006 statement.

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE. Where evidence establishes such error, 
the prior decision will be reversed or amended. 
See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question. 
See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting 
Russell v. Principi, 
3 Vet App. 310, 313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable. See Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

The procedural history of this case is as follows.  The 
veteran filed a claim for service connection for left ear 
hearing loss on August 12, 1996.  That claim was denied in a 
September 1997 rating decision and that decision was 
appealed.  After further development, a November 2003 rating 
decision granted service connection for left ear hearing loss 
and assigned a noncompensable rating effective August 12, 
1996, the initial filing date of the claim.  The effective 
date assigned in the November 2003 rating decision is now 
being challenged on the basis of CUE.  

The veteran's December 2003 notice of disagreement suggests 
that the effective date for the veteran's hearing loss should 
be retroactive to his date of discharge from service in 
August 1976.  The veteran, however, has not alleged any 
specific error in the November 2003 rating decision that 
assigned an effective date of August 12, 1996, for service 
connection for left ear hearing loss. He merely has disagreed 
with the effective date assigned, based on his contentions of 
CUE in the rating action that granted the benefit.

The Board initially observes that the veteran's contentions 
have revolved around the existence and level of disability of 
his hearing loss at the time of his discharge from service.  
However, the Board notes that his initial claim for service 
connection for hearing loss secondary to his service-
connected ruptured left tympanic membrane was first filed in 
August 1996, twenty years after service.  And, at that time, 
the claim was denied on the basis that there was no medical 
evidence of a current hearing loss disability.  See September 
1997 rating decision.  This decision was based upon the state 
of the record at that time, which included a May 1997 VA 
examination report showing hearing within normal limits.  The 
November 2003 rating decision, which granted service 
connection for left ear hearing loss, did so based on medical 
evidence which was later added to the file, to include the 
reports of September 2000 and April 2003 VA examinations, 
which established a current disability connected to the 
service connected in-service acoustic trauma.  
The veteran has not alleged that a hearing disability as 
defined by VA regulation was diagnosed in 1976.  Rather, he 
simply claims that he is entitled to service connection 
effective as of his discharge from service because the combat 
that caused the disability was during service.  The Board 
notes that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. And, the effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred, if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim. 38 
C.F.R. § 3.400(o)(2).  In this case, it was not factually 
ascertainable that the veteran had a current hearing 
disability linked to service until the April 2003 VA opinion.  
The RO subsequently granted service connection effective back 
to the date the veteran filed his initial claim, August 12, 
1996.  This was clearly appropriate under 38 C.F.R. § 3.400.

The veteran's contentions that his hearing loss should be 
service connected as of his date of discharge from the 
service merely because the disability was incurred in service 
does not amount to a specific allegation of error in the RO's 
November 2003 determination.  Even if the veteran were to 
allege that VA medical personnel should have diagnosed 
hearing loss earlier (and perhaps also should have determined 
that a medical nexus existed between hearing loss and his 
military service), as a matter of law a medical error cannot 
constitute CUE. See Russell, 
3 Vet. App. at 314.  Medical personnel are not adjudicators, 
and as such cannot commit CUE.  See Henry v. Derwinski, 2 
Vet. App. 88, 90 (1992); 
see also Shockley v. West, 11 Vet. App. 208 (1998) [a claim 
of misdiagnosis could be interpreted as either assertion of 
failure to satisfy duty to assist or disagreement with 
weighing of facts, neither of which can be clear and 
unmistakable error]. Moreover, an alteration in the diagnosis 
of a disability cannot give rise to CUE. 
See Kronberg v. Brown, 4 Vet. App. 399, 401 (1993). While the 
veteran was later diagnosed with hearing loss, the RO 
appropriately assigned an effective date back to the date of 
his initial filing of a claim.

To some degree, the veteran appears to be raising an argument 
couched in equity in that he contends that he has had hearing 
loss since service and so he should receive compensation from 
then on. However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). As explained above, the 
Board has decided this case based on the law and regulations. 
As such, because no CUE is found in the November 2003 rating 
decision, the effective date of service connection is 
appropriately based on the date that the claim was filed, 
August 16, 1996. See 38 C.F.R. § 3.400.

In summary, for reasons and bases stated above, the Board 
concludes that the veteran has not presented a valid claim of 
CUE as to the November 2003 rating decision that granted 
service connection for left ear hearing loss and assigned an 
effective date of August 16, 1996.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal of the veteran's 
CUE claim. In this regard, the Board has considered the 
Court's holding in Simmons v. Principi, 17 Vet. App. 104 
(2003), to the effect that if the veteran is only asserting 
disagreement with how VA evaluated the facts before it, the 
claim should be dismissed without prejudice because of the 
absence of legal merit or lack of entitlement under the law.

As discussed above, the veteran's CUE contentions are rather 
vague and appear to involve a mere allegation that it would 
be more fair if an effective date of August 1976 was assigned 
because the injury occurred during service.  Any claim of CUE 
must be pled with specificity. See Andre v. West, 14 Vet. 
App. 7, 10 (2000), 
aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 
2002). In essence, the veteran has failed to meet pleading 
requirements. See Simmons, 
17 Vet. App. at 114. The Board believes, given the 
circumstances of this case, that dismissal is more 
appropriate than denial.

Duties to Notify and Assist
VA has a statutory duty to notify and assist veterans in the 
development of their claims.  38 C.F.R. § 3.159 (2007).  
However, in Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals 
for Veterans Claims (Court) held in part that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to [CUE] motions." The Court 
observed that CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions. 
See Parker v. Principi, 15 Vet. App. 407, 412 (2002) 
[regarding clear and unmistakable error claim as to a prior 
final RO decision]; Juarez v. Principi, 
16 Vet. App. 518, 521 (2002) [citing Parker as "holding VCAA 
inapplicable to claim that RO decision contained CUE"].  The 
Board therefore finds that VA's duties to notify and assist 
are not applicable to this CUE claim. See also VA O.G.C. 
Prec. Op. No. 12-2001 (July 6, 2001).

The veteran nonetheless has been accorded sufficient 
opportunity to present his contentions.  In this regard, the 
veteran has presented statements to the RO and to the Board; 
and, his representative has also presented a written brief on 
his behalf.  


ORDER

There is no clear and unmistakable error in the November 2003 
rating decision. An effective date of August 12, 1996, was 
properly assigned for service connection. The appeal is 
dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


